Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashiguchi et al. US 9634413 B2.
	In reference to claim  1, Hashiguchi teaches a terminal (fig. 1A) comprising: a substrate fixing part (16) fixed to a substrate; a pair of contact parts (13A; fig. 3) which sandwich a counterpart terminal (19; fig. 5A);  and an elastic deformation part (13) having both ends connected to the substrate fixing part (16) and the contact part (13A); wherein a spring constant of the elastic deformation part is smaller than a spring constant of the contact parts (i.e. the spring piece 13 is flexible compared to the curved portion of 13A).
	In reference to claim  7, Hashiguchi teaches wherein the substrate fixing part (16) and the elastic deformation part (13) are each provided as pairs thereof.
	In reference to claim  8, Hashiguchi teaches a connector (not shown, but houses the terminal of fig. 1A.  See col. 3, lines 26-30 which is stating ‘11’ is a socket contact of a connector) comprising: a terminal (11) which mates with a counterpart terminal (19); and a substrate (not shown, but engaged with 16; fig. 1A) having a surface to which the terminal is connected; wherein the terminal includes a substrate fixing part (16) fixed to the substrate, a pair of contact parts (13A) which sandwich the counterpart terminal, and an elastic deformation part (13) having both ends connected to the substrate fixing part and the contact parts, respectively, wherein a spring constant of the elastic deformation part is smaller than a spring constant of the contact parts (i.e. the spring piece 13 is flexible compared to the curved portion of 13A).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi et al. US 9634413 B2 in view of Ader 7654874 B2.
	In reference to claim  2, Hashiguchi substantially teaches the invention as claimed.
	However Hashiguchi does not teach wherein the elastic deformation part further includes a thin part having a smaller plate thickness than the substrate fixing part and the contact parts.
	Ader teaches of an elastic deformation part (10; fig. 4) including a thin part (17; fig. 4) having a smaller plate thickness (col. 4, lines 60-63) of other sections of a component (10; fig. 4).  It is known in the art to change the thickness of a component to adjust its flexibility.  With a reasonable expectation of success, making the thickness of the elastic deformation part smaller than the substrate fixing part and the contact parts will yield predictable results by adjust the spring constant of the elastic deformation part.  Using the teachings of Ader to modify Hashiguchi to arrive at the results of claim 2 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Ader to modify Hashiguchi to reduce the thickness in order to increase the flexibility of the component.
 



Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         07/13/2022